     Case 4:20-cv-05640-YGR Document 576-24 Filed 05/03/21 Page 1 of 2




 1 JOHN F. COVE, JR. (SBN 212213)
   john.cove@shearman.com
 2 MATTHEW BERKOWITZ (SBN 310426)
   matthew.berkowitz@shearman.com
 3 SHEARMAN & STERLING LLP
   535 Mission Street, 25th Floor
 4 San Francisco, CA 94105-2997
   Telephone: 415.616.1100
 5 Facsimile: 415.616.1199

 6 Attorneys for Sony Interactive Entertainment LLC

 7

 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND DIVISION
11

12 EPIC GAMES, INC.,                                  Case No. 4:20-cv-05640-YGR
13                Plaintiff, Counter-defendant,
14                v.                                  CERTIFICATE OF SERVICE
15 APPLE INC.,

16                Defendant, Counterclaimant.         Judge: Hon. Yvonne Gonzalez Rogers
17

18
19

20

21

22

23

24

25

26

27

28


     CERTIFICATE OF SERVICE                                          CASE NO 4:20-CV-05640-YGR
     Case 4:20-cv-05640-YGR Document 576-24 Filed 05/03/21 Page 2 of 2




 1 I, Christina Urhausen, declare as follows:

 2          I am an attorney at the law firm of Shearman & Sterling LLP, counsel to non-party Sony

 3 Interactive Entertainment LLC in connection with this litigation. I am a member in good standing

 4 of the Bar of the State of California, and a member of the Bar of this Court.

 5          On May 3, 2021, I caused to be served via electronic transmission, on counsel for plaintiff

 6 Epic Games, Inc. and defendant Apple, Inc., unredacted versions of the exhibits to the Declaration

 7 of John F. Cove, Jr. in support of Non-Party Sony Interactive Entertainment LLC’s Administrative

 8 Motion to Keep Competitively Sensitive Information Under Seal.

 9          I declare under penalty of perjury under the laws of the United States that the foregoing is

10 true and correct and that this Declaration was executed on May 3, 2021, at San Francisco,

11 California.

12

13                                                               /s/ Christina Urhausen

14                                                               Christina Urhausen

15

16

17

18
19

20

21

22

23

24

25

26

27

28


     CERTIFICATE OF SERVICE.                         2                     CASE NO. 4:20-CV-05640-YGR
